Name: Commission Regulation (EEC) No 2342/80 of 8 September 1980 on the supply of wholly-milled long grain rice to the Republic of Ghana as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 9 . 9 . 80 Official Journal of the European Communities No L 236/ 17 COMMISSION REGULATION (EEC) No 2342/80 of 8 September 1980 on the supply of wholly-milled long grain rice to the Republic of Ghana as food aid Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 1974/80 of 22 July 1980 laying down general rules for the implementation of certain food-aid operations involving cereal and rice products (6) ; whereas it is necessary to specify, for the purposes of the Commu ­ nity measure envisaged, the characteristics of the products to be supplied and the supply conditions which are set out in the Annex hereto ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 The Italian intervention agency shall be charged with implementing the mobilization and supply procedures in accordance with the provisions of Regulation (EEC) No 1974/80 and with the conditions laid down in the Annex hereto. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organiza ­ tion of the market in rice ( 1 ), as last amended by Regu ­ lation (EEC) No 1871 /80 (2), and in particular Article 25 thereof, Having regard to Council Regulation (EEC) No 2750/75 of 29 October 1975 fixing criteria for the mobilization of cereals intended as food aid (3), and in particular Article 6 thereof, Having regard to Council Regulation No 129 of 23 October 1962 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricultural policy (4), as last amended by Regulation (EEC) No 2543/73 (5), and in particular Article 3 thereof, Having regard to the opinion of the Monetary Committee, Whereas on 28 May 1980 the Council of the Euro ­ pean Communities has expressed its intention to grant, under a Community measure, 1 725 tonnes of wholly-milled long grain rice to Ghana under its food ­ aid programme for 1 979/80 ; This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 September 1980 . For the Commission Finn GUNDELACH Vice-President ( 1 ) OJ No L 166, 25 . 6. 1976, p. 1 . (2) OJ No L 184, 17. 7 . 1980, p. 4. ( ») OJ No L 281 , 1 . 11 . 1975, p. 89 . W OJ No 106, 30. 10 . 1962, p. 2553/62. (S) OJ No L 263, 19 . 9 . 1973, p. 1 . (*&gt;) OJ No L 192, 26. 7 . 1980, p. 11 . No L 236/18 Official Journal of the European Communities 9. 9. 80 ANNEX 1 . Programme : 1979/80 2. Recipient : Republic of Ghana 3. Place or country of destination : Ghana 4. Product to be mobilized : wholly-milled long grain rice 5. Total quantity : 1 725 tonnes 6. Number of lots : 1 7. Intervention agency responsible for conducting die procedure : Ente nazionale risi, piazza Pio XI, 1 Milano, telex 334 032 8. Method of mobilizing the product : on the Community market 9 . Characteristics of the goods :  moisture : 15 %,  broken rice : 5 % maximum,  chalky grains : 5 % maximum,  grains striated with red : 3 % maximum,  spotted grains : 1 -5 % maximum,  stained grains : 1 % maximum,  yellow grains : 0-050 % maximum,  amber grains : 0-20 % maximum 10. Packaging :  in bags I1 ),  quality of the bags : new jute sacks  minimum weight 600 g,  net weight of the bags : 50 kg,  marking of the bags : letters at least 5 cm high : 'White rice long grain / Gift of the European Economic Community to the Republic of Ghana' 1 1 . Port of shipment : a Community port 1 2. Delivery stage : fob 13. Port of landing :  14. Procedure to be applied in order to determine supply costs : tender 15. Deadline for the submission of tenders : 22 September 1980 at 12 noon 16. Shipment period : 1 to 30 November 1980. 17. Security : 12 ECU/tonne. (!) Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital R.